Citation Nr: 1614502	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  10-43 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability, claimed as a back disorder with difficulty walking and standing.

2.  Entitlement to service connection for diabetes mellitus, type II (DM), to include as due to in-service herbicide exposure.

3.  Entitlement to service connection for multiple joint arthritis.

4.  Entitlement to service connection for actinic keratosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from August 1969 to August 1973.

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and St. Petersburg, Florida.  Jurisdiction of the appeal now resides with the St. Petersburg RO.

The Veteran testified before the undersigned at a February 2016 Video Conference hearing.  The hearing transcript is of record.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a low back disability and entitlement to service connection for actinic keratosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides while serving in Thailand during the Vietnam Era.

2.  The Veteran has a current diagnosis of DM.

3.  On the record, during his February 2016 Video Conference hearing, and prior to promulgation of a decision in the appeal, the Veteran informed the Board that he wished to withdraw his appeal of the claim of entitlement to service connection for multiple joint arthritis.


CONCLUSIONS OF LAW

1.  The Veteran's DM is presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The appellant has met the criteria for withdrawal of an appeal for entitlement to service connection for multiple joint arthritis.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b) (2015). 

During his February 2016 Video Conference hearing, the Veteran indicated that he wished to withdraw his appeal with regard to the issue of entitlement to service connection for multiple joint arthritis.

The Board finds that the Veteran's statement on the record during his February 2016 Board hearing qualifies as a valid withdrawal of the issue under 38 C.F.R. § 20.204.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with regard to that issue and it is dismissed without prejudice as it relates to that issue.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Nevertheless, as to the issue of service connection for DM in this case, the Veteran has been granted complete relief.  In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary, because any potential failure of VA in fulfilling these duties is harmless error.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Section 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests DM, to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection can also be established on a presumptive basis for certain diseases associated with exposure during service to herbicides.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309.  For purposes of establishing service connection for a disability claimed to be a result of exposure to Agent Orange, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to an herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).

Further, Vietnam-era Veterans whose service involved duty on or near the perimeters of military bases in Thailand anytime between February 28, 1961 and May 7, 1975 may have been exposed to herbicides and may qualify for VA benefits.  This includes U.S. Air Force Veterans who served on Royal Thai Air Force (RTAF) bases at U-Tapao, Ubon, Nakhon Phanom, Takhli, Korat, and Don Muang, near the base perimeter anytime between February 28, 1961 and May 7, 1975.  See M21-1MR, Part IV, Subpart ii, 2.C.10.q. 

The applicable criteria also provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  DM is such a disease.  38 C.F.R. § 3.309(e).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In this case, the Veteran asserts that he was exposed to herbicide agents while performing his duties during his service at Eglin Air Force Base in Florida, and during his service at Ubon Royal Thai Air Force Base in Thailand.  

At the outset, the Board notes that there is ample evidence of record showing that the Veteran is diagnosed with DM.  See outpatient treatment records from the Pensacola VA Clinic dated from August 2011 to November 2010.  Therefore, resolution of the issue on appeal turns on whether the Veteran is determined to have been exposed to herbicides in service.

Personnel records show that the Veteran served at Eglin Air Force Base from 1970 to 1971.  However, notice from the Defense Personnel Records System indicates that it could not document or verify that the Veteran was exposed to Agent Orange/tactical herbicides, or that his duties required him to be around or near a specific test area or equipment while serving at Eglin Air Force Base in 1970.  The Veteran has not submitted any probative other evidence to support his claim.  Therefore, the Board finds that the evidence does not show that he was exposed to herbicides during active duty at Eglin Air Force Base.  

With regard to the Veteran's claim that he was exposed to Agent Orange during active duty in Thailand, the Board notes that VA's Compensation & Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War.  In a May 2010 bulletin, C&P indicated that it has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), C&P has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used. 

Given this information, C&P has determined that special consideration should be given to veterans whose duties placed them on or near the perimeters of Thailand military bases.  Consideration of herbicide exposure on a "facts found or direct basis" should be extended to those veterans.  Significantly, C&P stated, "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."  C&P indicated that herbicide exposure should be acknowledged on a facts found or direct basis if a veteran served at one of the bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the base perimeter, as shown by MOS, performance evaluations, or other credible evidence. 

The Veteran asserts that he was exposed to Agent Orange from mid-1971 to mid-1972, while stationed at the Ubon Royal Thai Air Force Base in Thailand during the Vietnam War, assigned to the 432 Field Maintenance Squadron's Crash Recovery/Transit Maintenance unit.  He claims specifically, that he was exposed to Agent Orange when responding to and handling C-123's managed by special operations groups located on the secured back 40 ramp and Ranch Hand aircraft that landed at his location after spray missions over Vietnam, Laos and Cambodia.  He also claims exposure when assisting aircraft and military personnel from any location inbound or departing Ubon, declaring an emergency.  According to the Veteran, when performing duties within his role as aircraft crash and recovery, he would have to assist aircraft that landed or crashed short and/or over the runway or crashed long, and when either situation occurred, he had to enter and work at the location either outside or just inside the perimeter, depending on where the aircraft came to rest, which was out of their control.  He also alleges that he was at times in the non-paved approach and departure areas of the runways and these extended to the Airbase security fences, which were devoid of any plant life and were cleared from outside the security fence to the beginning of the paved runway.  See December 2011 statement from the Veteran.  In support of his claim, the Veteran submitted a link to an article that details the crash of Aircraft F-4D S/N 66-8703, at Ubon Air Force Base in February 1972.  The Veteran argues that he was assigned to crash recovery and transit alert at Ubon at that time, and this was one of the crashes that required him to enter the runway, over run areas (completely defoliated), as well as the perimeter and beyond.  This particular crash, he noted, involved debris clean up by Crash Recovery, starting in the over run, going through the perimeter, and beyond to a rice field, which included picking up small pieces of debris by hand from contaminated soil.  See August 2014 statement from the Veteran, citing article from www.ejection-history.org.

The Board finds the Veteran's statements to be credible.  The record shows that the Veteran has been cooperative in seeking out sources of collateral evidence to support his claim, and the Board finds no reason to doubt his credibility.  Additionally, military personnel records submitted by the Veteran indicate that from 1971 to 1972, while stationed at Ubon Royal Thai Air Force Base in Thailand, the Veteran served as a Transient Alert Mechanic and crash recovery member.  His duties included parking and launching all transient aircraft arriving at the station; assisting aircrew perform preflights, post flights and servicing aircraft; responding to aircraft emergencies; and assisting in removing disabled aircraft from the active runway and Taxiway.  The Board finds that the above-noted duties likely placed the Veteran near the perimeter of the Ubon Air Force Base and therefore, exposed him to Agent Orange during his active duty in Thailand from 1971-1972.

Therefore, upon consideration of the Veteran's statements, and the evidence of record, the Board finds that the Veteran was exposed to herbicides while on active duty.  Thus, despite the fact that there is no clear evidence of herbicide exposure due to the Veteran's Thailand service shown in the record, the Veteran was likely exposed and the Veteran has presented credible evidence.  Therefore, in view of the information set forth by C&P in the May 2010 bulletin and resolving all reasonable doubt in the Veteran's favor, the Board finds that he was exposed to herbicide agents while he was stationed in Thailand during the Vietnam era.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Accordingly, in light of the evidence showing exposure to herbicides during service, and a diagnosis of DM, service connection for DM is granted on an herbicide presumptive basis.


ORDER

Service connection for diabetes mellitus, type II, is granted.

The claim for entitlement to service connection for multiple joint arthritis is dismissed.


REMAND

VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(c), 
(d) (2015).  The duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2015).

Actinic Keratosis

In three separate statements filed in March 2015, the Veteran notified the RO that he was in disagreement with the February 2015 rating decision that denied service connection for actinic keratosis.  When a notice of disagreement has been filed, the RO must issue a statement of the case.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).  See also Tablazon v. Brown, 8 Vet. App. 359 (1995).  As the RO has not yet issued a statement of the case (SOC) with regard to the issue of entitlement to service connection for actinic keratosis in the February 2015 rating decision, remand is required.

Low Back Disability

The Veteran contends that his currently diagnosed low back disability is related to his duties as an aircraft mechanic during active duty.

Service treatment records show that the Veteran complained of low back pain in September 1971, on two separate occasions in April 1972, and during his separation examination in April 1973.  At the time of his separation examination, it was noted that his low back pain was associated with prostatitis between 1971 and 1972.  However, the Veteran argues that his reports of low back pain at the time of separation in 1973 had nothing to do with his treatment for prostatitis, which he had not had for almost a full year.  The Veteran reported in his December 2009 VA Form 9, that he initially injured his back in service between July 1971 and September 1971, while recovering an F-4 fighter jet from the runway at Ubon Royal Thai Air Force Base in Thailand.  See December 2009 VA Form 9.  

The Board notes that the Veteran's military occupational specialty (MOS) in service was aircraft maintenance specialist.  

Post-service treatment records show that the Veteran has been diagnosed with lumbar stenosis and degenerative disc disease (DDD) of the lumbar spine.  He has reported during VA and private treatment that his back problems are related to a back injury in service.  

The Veteran has also submitted several lay statements from family, friends, co-workers, former military comrades and former employers, indicating that he had severe back problems in service and in 1974, within a year of his discharge from service in 1973.

The Veteran was afforded a VA examination in June 2012, in response to his claim.  The Veteran reported the onset of his low back pain was during service, while stationed in Thailand and working as an aircraft mechanic assigned to crash recovery, and required to lift heavy equipment from underneath airplanes.  The examiner also noted that service treatment records showed consultations for low back pain from 1971 to 1973, with a history of genitourinary (GU) infection, and separation examination noted low back pain during prostatitis episodes between 1971 and 1972.  

The examiner diagnosed lumbar spine DDD and lumbar stenosis, and opined that the diagnosis is less likely than not the same as or is the result of the treatment for back pain due to prostatitis shown during active duty.  In rendering his opinion, the examiner noted that pain may represent unusually benign or extremely pathological conditions.  The causes can be multiple or multi-factorial.  It may represent a local condition or be the result of referred symptoms, and the same local pain, subjectively, may represent many different and/or unrelated etiologies.  The examiner noted further that the lumbar DDD/stenosis is a degenerative process, involving the discs and vertebral bodies, that usually occur between the age of 40 and 60 years, due predominantly to age, familial aggregation (genetics) and intrinsic disc loading (body weight compared with size of the disc).

The Board notes that the June 2012 examiner only addressed whether the Veteran's current low back disability is related to his treatment for back pain due to prostatitis in service.  The examiner did not discuss whether the currently diagnosed lumbar DDD and lumbar stenosis is related in any other way to the Veteran's active duty service.  As noted, the Veteran did serve as an aircraft maintenance specialist, and he did complain of low back pain in 1971 and 1972, separate from his treatment for prostatitis.  As the examiner did not consider all of the Veteran's history and did not give an opinion on the etiology of the Veteran's low back problems, outside of his history of prostatitis in service; the Board finds that the opinion is incomplete and inadequate for evaluation purposes.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's low back disability is necessary.  38 U.S.C.A. § 5103A (d) (West 2014).

The Board also notes that in a February 2016 statement, submitted subsequent to the Veteran's Board hearing, the Veteran indicated that he was determined by the Social Security Administration (SSA) to be disabled, due to his back condition, as of September 2011.  There is no disability determination or records used to make this determination currently associated with the claims file.  Where there has been a determination with regard to SSA benefits, any records concerning that decision that are relevant to the Veteran's claim must be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009); Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  The SSA records are relevant to the Veteran's claim for service connection for a low back disability because he has reported having problems with his low back during service and since his discharge.  Therefore, the SSA records may contain information related to the onset, nature and etiology of the Veteran's claimed disability.  A remand is warranted so that VA may make reasonable efforts to obtain the SSA records.

The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015). 

Accordingly, the case is REMANDED for the following action:

1.  With any required assistance of the appellant, obtain any outstanding VA and/or private medical records and associate them with the claims file.

2.  Then, contact the SSA and obtain a copy of that agency's decision concerning any claim made by the Veteran for disability benefits, including any medical records used to make the decision. 

3.  Issue the Veteran an SOC, to include notification of the need to timely file a substantive appeal, regarding the issue of entitlement to service connection for actinic keratosis.  This issue shall not be certified to the Board unless a sufficient substantive appeal is submitted.

4.  Following completion of the above, schedule the Veteran for a new VA examination to determine the etiology of any current low back disability, including lumbar DDD and lumbar stenosis.  The examiner should review the claims folder and note such review in the examination report or an addendum. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current low back disability is etiologically related, in whole or in part, to the Veteran's active military service.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  The examiner should consider the Veteran's reports of injuring his back while working as an aircraft mechanic in an aircraft recovery unit during active duty at Royal Thai Air Force Base in Thailand.  If his reports are discounted, the examiner should provide a reason for doing so. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis by itself for a negative opinion where there are lay statements of in service injury or symptoms.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Thereafter, the AOJ should readjudicate the Veteran's claim for service connection based on the evidence of record.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


